Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17257878 filed on 01/05/2021 is presented for examination by the examiner.

Election/Restrictions
Applicant’s election without traverse of invention Group III, claims 27-29 and 31 in the reply filed on 09/29/2021 is acknowledged. Claims 1-2, 5-6, 9-10, 18-19, 21, 23-26, 35 and 38 drawn to non-elected groups I-II and IV were withdrawn by the Applicant.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application national stage entry of PCT/US2019/042411, International Filing Date: 07/18/2019PCT/US2019/042411 Claims Priority from Provisional Application 62699966, filed 07/18/2018.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-29, 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokas (of record, see Information Disclosure Statement dated 03/22/2021) US 5104210 A.
In regard to independent claim 27, Tokas teaches (see Figs. 1-28) a light control film (i.e. as radiation transmission/light control films, see Title, Abstract, col. 1 lines 5-11, col. 2 line 24- col. 3 line 40, col. 4 line 3-col. 5 line 23, col. 6 lines 5-47, also e.g. Examples 1-18) having a series of louver structures (i.e. as magnetically aligned particles forming louvers, e.g. see Abstract, col. 1 lines 5-11, col. 2 line 24- col. 3 line 40, col. 4 line 3-col. 5 line 23), wherein each louver structure includes a one or more groupings of a plurality magnetizable particles aligned at least in a first orientation dispersed in a binding matrix (i.e. as groupings/agglomerates of magnetically aligned particles 3 forming louvers dispersed in matrix 1, col. 1 lines 5-11, col. 2 line 24- col. 3 line 40, col. 4 line 3-col. 5 line 23, col. 6 lines 5-47, see e.g. Fig. 1), 
wherein the light control film substantially transmits light incident at a first angle and substantially limits transmission of light incident at a second angle (i.e. as depicted transmission vs. angles e.g. Figs. 2-3, 9, 15-17, 23-25, 27, col. 2 line 24- col. 3 line 40, col. 4 line 3-col. 5 line 23, 55-65), 
wherein each louver structure is spaced apart from an adjacent louver structure (i.e. as louvers 3 are spaced from one another, see e.g. Fig. 1, abstract, col. 1 lines 5-11, col. 2 line 24- col. 3 line 40, col. 4 line 3-col. 5 line 23), 
wherein each louver structure is aligned in a plane substantially parallel to an adjacent louver structure (i.e. as each of louvers 3 are magnetically aligned in a planes that are  substantially parallel to adjacent louver(s), see e.g. Fig. 1, abstract, col. 1 lines 5-11, col. 2 line 24- col. 3 line 40, col. 4 line 3-col. 5 line 23.  
Regarding claim 28, Tokas teaches (see Figs. 1-28) that  light incident on a light input surface exits a light output surface (i.e. as incident input and output surface of the light controlled film see e.g. Figs. 1-2 during relative transmission measurement(s), col. 4 line 3-col. 5 line 23, col. 6 lines 5-47, col. 7 line 22-44)  having a maximum relative brightness ratio (RBR) in the major viewing axis direction of 50% or greater (i.e. as depicted transmission vs. angles in % has maximum relative transmission of 50 or more, see examples in e.g. Figs. 2-3, 9, 15-17, 23-25, 27, e.g. col. 2 line 24- col. 3 line 40, col. 4 line 3-col. 5 line 23, 55-65), and an effective polar viewing angle (EPVA) of 150 º or less  (i.e. presumably the effective range of angles with relative % transmission above 10%, e.g. Fig. 2 of 140%, 90%, and see bell curves with similar angle ranges in examples of Figs. 3, 9, 15, 17, 23, 25). 
Regarding claim 29, Tokas teaches (see Figs. 1-28) that light incident on the light input surface exits the light output surface (i.e. as incident input and output surface of the light controlled film see e.g. Figs. 1-2 during relative transmission measurement(s), col. 4 line 3-col. 5 line 23, col. 6 lines 5-47, col. 7 line 22-44) having a maximum relative brightness ratio (RBR) in the major viewing axis direction of 60% or greater (i.e. as depicted transmission vs. angles showing maximum relative transmission %, e.g. see Figs. 2-3, 9, 15-17, 23-25, 27, col. 2 line 24- col. 3 line 40, col. 4 line 3-col. 5 line 23, 55-65).  
Regarding claim 31, Tokas teaches (see Figs. 1-28) that the incidence angle of maximum relative brightness ratio (RBR) is 80 º or less (i.e. as louvers are aligned at angles, i.e. not perpendicular to the film surface, thereby permitting the maximum light transmission at such selected other angle, with transmission of light at angles other than the selected angle being reduced, col. 2 line 24- col. 3 line 40, col. 4 line 46-col. 5 line, col. 17 line41-col. 17 line 45, e.g. see Figs. 25-26B). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ejiri et al. “anisotropic light transmitting film and method for manufacturing same,” JP 2005257782 A also discloses features of instant invention (see Abstract, Best Mode section, Figs. 1-2 and their descriptions). 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIN PICHLER/Primary Examiner, Art Unit 2872